DETAILED ACTION
This action is responsive to Applicant’s request for continued examination filed 4/29/2021 with the remarks/amendments 3/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 
Claim Status
Claims 1-22 are pending
Claims 1, 4-5, 10, 12, 15-16, and 22 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 12-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243) in view of Arami (US Patent 5,958,140) and Adomaitis (US Patent 6,821,910).
Regarding claim 1, Kawakami teaches a plasma processing apparatus (Kawakami – [0028] and Fig. 1, plasma processing apparatus #100) comprising: 

a gas distribution plate (GDP) ([0044] and Fig. 1, upper electrode #190) comprising a plurality of nozzles facing the support ([0044] and Fig. 1, gas supply openings #196); 
wherein the plurality of nozzles comprises: a plurality of central nozzles (Fig. 1, openings 5-7 of #196, see annotated Kawakami Fig. 1 below for reference numbers) adjacent to a center of the GDP (Fig. 1, center-most nozzles);

    PNG
    media_image1.png
    125
    270
    media_image1.png
    Greyscale

a plurality of outer nozzles (Fig. 1, openings 1 and 11 of #196) adjacent to an outermost part of the GDP (outermost openings of #190); 
a plurality of middle nozzles (Fig. 1, openings 3 and 9) configured to spray a first gas ([0036] and Fig. 1, processing gas source #170) and a second gas ([0036] and Fig. 1, additional gas source #180), and adjacent to a middle point between the center of the GDP and the plurality of outer nozzles (Fig. 1, located roughly halfway in-between center and outer periphery of #196); 
a plurality of first nozzles (Fig. 1, openings 4 and 8 of #196) between the plurality of central nozzles and the plurality of middle nozzles (4 between middle 3 and central 5, 8 between central 7 and middle 9); and 
2 and 10 of #196) between the plurality of middle nozzles and the plurality of outer nozzles (2 between outer 1 and middle 3, 10 between middle 9 and outer 11).

Kawakami does not teach wherein the gas distribution plate comprises a plurality of reservoirs.
However, Arami teaches wherein the gas distribution plate comprises a plurality of reservoirs (Arami – Fig. 2, chambers #37A-C of shower head #35).
Kawakami and Arami both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kawakami with the plurality of showerhead reservoirs as taught by Arami in order to supply processing gas to a plurality of zones in differing amounts, which enables formation of various types of films with high in-plane uniformity (Arami – C10, L32-44).

Modified Kawakami does not teach a main splitter connected to the GDP and configured to supply a process gas, an additional splitter connected to the GDP and configured to selectively supply an acceleration gas for increasing a plasma density of the process gas or a deceleration gas for decreasing the plasma density of the process gas, wherein the main splitter and the additional splitter are separate splitters, a plurality of main pipes, each of the plurality of main pipes directly connecting the GDP to only the main splitter, nor a plurality of additional pipes, each of the plurality of additional pipes 
However, Adomaitis teaches a main splitter (see annotated Adomaitis Fig. 5 below, first set of control valves #17) connected to the GDP (Adomaitis – C9, L30 and Fig. 5, showerhead #12) and configured to supply a process gas (Adomaitis – C9, L12-20 and Fig. 5, gas storage #21 can contain various process gases), an additional splitter connected to the GDP (see annotated Adomaitis Fig. 5 below, second set of control valves #17 connected to showerhead #12) and configured to selectively supply an acceleration gas (Adomaitis – C9, L12-13 and Fig. 5, gas storage #21 can contain various types of gases), wherein the main splitter and the additional splitter are separate splitters (Adomaitis – Fig. 5 as below, splitters are separate and distinct sets of structures), a plurality of main pipes (Adomaitis – C9, L6 and Fig. 5, first set of conduits #26), each of the plurality of main pipes directly connecting the GDP to only the main splitter (see Fig. 5 as annotated below, main pipes only connect to main splitter), a plurality of additional pipes (Adomaitis – C9, L6 and Fig. 5, second set of conduits #26), each of the plurality of additional pipes directly connecting the GDP to only the additional splitter (see Fig. 5 as annotated below, additional pipes only connect to additional splitter), wherein the plurality of additional pipes are separate from the 

    PNG
    media_image2.png
    338
    793
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    388
    423
    media_image3.png
    Greyscale

	Modified Kawakami and Adomaitis both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).

Kawakami teaches a plurality of central nozzles, a plurality of outer nozzles, a plurality of middle nozzles, a plurality of first nozzles, and a plurality of second nozzles, but does not explicitly teach wherein they are connected to the main splitter, the main splitter, the main splitter and to the additional splitter, the main splitter, and the main splitter, respectively.
However, Kawakami modified by Arami and Adomaitis (see above) does teach wherein each segment of the showerhead is individually connected to each of the main and additional splitters via the main and additional pipes (Adomaitis – Fig. 5, C9, L1-16, see as annotated below). As such, the modified Kawakami apparatus teaches the above limitation with the apparatus of Kawakami, the split showerhead of Arami, and the gas distribution assembly of Adomaitis.

    PNG
    media_image4.png
    157
    453
    media_image4.png
    Greyscale


To clarify the record, the claim limitation “configured to receive a substrate”, “configured to supply a process gas”, “configured to selectively supply an acceleration gas for increasing a plasma density of the process gas or a deceleration gas for decreasing the plasma density of the process gas”, and “configured to spray the process gas and the acceleration gas” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use.  A claim 
The modified Kawakami apparatus would be capable of performing the intended uses as specifically set forth above, and would be capable of utilizing a variety of process gases (Kawakami – [0039], Arami – C10, L45-49, Adomaitis – C9, L16-21) that could include acceleration/deceleration gases that could influence the plasma density created in the apparatus.
	
Regarding claim 2, the entire claim is merely a statement relating to contents of the apparatus and/or a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 3, the entire claim is merely a statement relating to contents of the apparatus and/or a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 6, Kawakami modified by Arami does not teach wherein the plurality of central nozzles is further connected to the additional splitter, and wherein the 
However, Adomaitis teaches an additional splitter (see annotated Adomaitis Fig. 5 below, second set of control valves #17 connected to showerhead #12).

    PNG
    media_image2.png
    338
    793
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis (particularly, the additional splitter) in order to provide separate supplies of multiple process gases to each of the segments of the showerhead (Adomaitis – C9, L13-15, below) in varying volumes or types (Adomaitis – C9, L23-26).

    PNG
    media_image4.png
    157
    453
    media_image4.png
    Greyscale


To clarify the record, the claim limitation “configured to spray the process gas and the deceleration gas” is merely an intended use and is given weight to the extent 

Regarding claim 7, the entire claim is merely a statement relating to contents of the apparatus and/or a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 8, the entire claim is merely a statement relating to contents of the apparatus and/or a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 12, Kawakami teaches a plasma processing apparatus (Kawakami – [0028] and Fig. 1, plasma processing apparatus #100) comprising: 
a support ([0034] and Fig. 1, electrostatic chuck #112) configured to receive a substrate ([0034] and Fig. 1, supporting wafer W); 
a gas distribution plate (GDP) ([0044] and Fig. 1, upper electrode #190) comprising a plurality of nozzles facing the support ([0044] and Fig. 1, gas supply openings #196); 
wherein the plurality of nozzles comprises: a plurality of central nozzles (Fig. 1, openings 5-7 of #196, see annotated Kawakami Fig. 1 below for reference numbers) adjacent to a center of the GDP (Fig. 1, center-most nozzles) and configured to spray a 

    PNG
    media_image1.png
    125
    270
    media_image1.png
    Greyscale

a plurality of outer nozzles (Fig. 1, openings 1 and 11 of #196) adjacent to an outermost part of the GDP (outermost openings of #190); 
a plurality of middle nozzles (Fig. 1, openings 3 and 9) adjacent to a middle point between the center of the GDP and the plurality of outer nozzles (Fig. 1, located roughly halfway in-between center and outer periphery of #196); 
a plurality of first nozzles (Fig. 1, openings 4 and 8 of #196) between the plurality of central nozzles and the plurality of middle nozzles (4 between middle 3 and central 5, 8 between central 7 and middle 9); and 
a plurality of second nozzles (Fig. 1, nozzles 2 and 10 of #196) between the plurality of middle nozzles and the plurality of outer nozzles (2 between outer 1 and middle 3, 10 between middle 9 and outer 11).

Kawakami does not teach wherein the gas distribution plate comprises a plurality of reservoirs.
However, Arami teaches wherein the gas distribution plate comprises a plurality of reservoirs (Arami – Fig. 2, chambers #37A-C of shower head #35).
Kawakami and Arami both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill 

Modified Kawakami does not teach a main splitter connected to the GDP and configured to supply a process gas; an additional splitter connected to the GDP and configured to selectively supply an acceleration gas for increasing a plasma density of the process gas or a deceleration gas for decreasing the plasma density of the process gas, wherein the main splitter and the additional splitter are separate splitters; a plurality of main pipes, each of the plurality of main pipes directly connecting the GDP to only the main splitter; and a plurality of additional pipes, each of the plurality of additional pipes directly connecting the GDP only to the additional splitter, wherein the plurality of additional pipes are separate from the plurality of main pipes, a plurality of central nozzles connected to the main splitter and to the additional splitter, a plurality of outer nozzles connected to the main splitter, a plurality of first nozzles connected to the main splitter, and a plurality of second nozzles connected to the main splitter.
However, Adomaitis teaches a main splitter (see annotated Adomaitis Fig. 5 below, first set of control valves #17) connected to the GDP (Adomaitis – C9, L30 and Fig. 5, showerhead #12) and configured to supply a process gas (Adomaitis – C9, L12-20 and Fig. 5, gas storage #21 can contain various process gases), an additional splitter connected to the GDP (see annotated Adomaitis Fig. 5 below, second set of control 

    PNG
    media_image2.png
    338
    793
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    388
    423
    media_image3.png
    Greyscale

	Modified Kawakami and Adomaitis both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).

are connected to the main splitter and the additional splitter, the main splitter, the main splitter, and the main splitter, respectively.
However, Kawakami modified by Arami and Adomaitis (see above) does teach wherein each segment of the showerhead is individually connected to each of the main and additional splitters via the main and additional pipes (Adomaitis – Fig. 5, C9, L1-16, see as annotated below). As such, the modified Kawakami apparatus teaches the above limitation with the apparatus of Kawakami, the split showerhead of Arami, and the gas distribution assembly of Adomaitis.

    PNG
    media_image4.png
    157
    453
    media_image4.png
    Greyscale


To clarify the record, the claim limitation “configured to receive a substrate”, “configured to supply a process gas”, “configured to selectively supply an acceleration gas for increasing a plasma density of the process gas of a deceleration gas for decreasing the plasma density of the process gas”, and “configured to spray the process gas and the deceleration gas” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
The modified Kawakami apparatus would be capable of performing the intended uses as specifically set forth above, and would be capable of utilizing a variety of process gases (Kawakami – [0039], Arami – C10, L45-49, Adomaitis – C9, L16-21) that could include acceleration/deceleration gases that could influence the plasma density created in the apparatus.

Regarding claim 13, the entire claim is merely a statement relating to contents of the apparatus and/or a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 14, the entire claim is merely a statement relating to contents of the apparatus and/or a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 21, Kawakami modified by Arami does not teach a plurality of main flow controllers and a plurality of additional flow controllers different from the plurality of main flow controllers, wherein each main flow controller of the plurality of flow controllers is connected to a respective main pipe of the plurality of main pipes, and 
However, Adomaitis teaches a plurality of main flow controllers and a plurality of additional flow controllers different from the plurality of main flow controllers (Adomaitis – C9, L8 and Fig. 5, control valve assembly #17 as below), wherein each main flow controller of the plurality of flow controllers is connected to a respective main pipe of the plurality of main pipes, and wherein each additional flow controller of the plurality of additional flow controllers is connected to a respective additional pipe of the plurality of additional pipes.

    PNG
    media_image5.png
    255
    527
    media_image5.png
    Greyscale


    PNG
    media_image3.png
    388
    423
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami 

Regarding claim 22, Kawakami does not teach wherein the GDP further comprises a plurality of reservoirs connected to the plurality of nozzles.
However, Arami teaches wherein the GDP further comprises a plurality of reservoirs connected to the plurality of nozzles (Arami – Fig. 2, chambers #37A-C of shower head #35).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kawakami with the plurality of showerhead reservoirs as taught by Arami in order to supply processing gas to a plurality of zones in differing amounts, which enables formation of various types of films with high in-plane uniformity (Arami – C10, L32-44).

Kawakami modified by Arami does not teach wherein each reservoir of the plurality of reservoirs comprises a respective main inlet port and a respective additional inlet port, wherein the respective main inlet port of each reservoir of the plurality of reservoirs is connected to a respective main pipe of the plurality of main pipes, and wherein the respective additional inlet port of each reservoir of the plurality of reservoirs is connected to a respective additional pipe of the plurality of additional pipes.
However, Adomaitis teaches wherein each reservoir of the plurality of reservoirs (Adomaitis – C8, L52 and Fig. 5, segments #22 of showerhead #12) comprises a 

    PNG
    media_image4.png
    157
    453
    media_image4.png
    Greyscale


    PNG
    media_image6.png
    191
    334
    media_image6.png
    Greyscale

    PNG
    media_image3.png
    388
    423
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243), Arami (US Patent 5,958,140) and Adomaitis (US Patent 6,821,910), as applied to claims 1-3, 6-8, 12-14, and 21-22 above, and further in view of Nakatsuka (US Patent 6,599,367).
The limitations of claims 1-3, 6-8, 12-14, and 21-22 are set forth above.
Regarding claim 4, Kawakami teaches wherein each central nozzle of the plurality of central nozzles, each first nozzle of the plurality of first nozzles, each second nozzle of the plurality of second nozzles, and each outer nozzle of the plurality of outer nozzles comprises one first sub-nozzle opening, and each middle nozzle of the plurality of middle nozzles comprises one second sub-nozzle opening (Kawakami – Fig. 1, all gas supply openings shown as singular holes; see the rejection of claim 1 for specific identifications of central/first/second/outer/middle nozzles).

Modified Kawakami does not teach wherein a diameter of each second sub-nozzle opening of the one second sub-nozzle opening is greater than a diameter of each first sub-nozzle opening of the one first sub-nozzle opening. (Examiner notes this limitation requires the diameters of the nozzle openings in the radial middle region of the showerhead to be larger than the outer and inner regions- see [0018] and Fig. 4 of the disclosure of the instant application, as well as the limitations of claim 1).
However, Nakatsuka teaches wherein the diameters of the openings of middle nozzles of a showerhead are greater than diameters of the openings of the outer and 
Modified Kawakami and Nakatsuka both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the diameters of the “middle nozzle” openings as taught by modified Kawakami to be larger, as taught by Nakatsuka, since Nakatsuka teaches the diameter and position of each of the large-diameter nozzles influence the uniformity of the thickness of a deposited film (Nakatsuka – C6, L1-4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243), Arami (US Patent 5,958,140) and Adomaitis (US Patent 6,821,910), as applied to claims 1-3, 6-8, 12-14, and 21-22 above, and further in view of Nagakubo (US Patent 8,858,712) and Nakatsuka (US Patent 6,599,367).
The limitations of claims 1-3, 6-8, 12-14, and 21-22 are set forth above.
Regarding claim 5, Kawakami teaches wherein each nozzle of the plurality of nozzles comprises one sub-nozzle opening (Kawakami – Fig. 1, all gas supply openings shown as singular holes; see the rejection of claim 1 for specific identifications of central/first/second/outer/middle nozzles).

Modified Kawakami does not teach wherein a number of sub-nozzle openings included in each middle nozzle of the plurality of middle nozzles is greater than a 
However, Nagakubo teaches wherein each nozzle (Nagakubo – C5, L30-31 and Figs. 2-4, gas hole #185) can comprise a plurality of sub-nozzles (C5, L28-30 and Figs. 2-4, discharge holes #184).
Modified Kawakami and Nagakubo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus with the gas sub-nozzles as taught by Nagakubo in order to prevent electrons or ions in the plasma from reaching interior surfaces/components of the showerhead, which suppresses the occurrence of abnormal electric discharge (Nagakubo – C5, L39-43).

Modified Kawakami does not teach wherein a number of sub-nozzle openings included in each middle nozzle of the plurality of middle nozzles is greater than a number of sub-nozzle openings included in each central nozzle of the plurality of central nozzles, a number of sub-nozzle openings of each first nozzle of the plurality of first nozzles, a number of sub-nozzle openings of each second nozzle of the plurality of second nozzles, and a number of sub-nozzle openings of each outer nozzle of the 
However, Nakatsuka teaches wherein a middle region of a showerhead comprises a higher density of nozzle openings (Nakatsuka – C10, L25-29 and Fig. 10).
Modified Kawakami and Nakatsuka both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the density of the “middle nozzle” openings as taught by modified Kawakami to be larger, as taught by Nakatsuka, in order to increase the gas injection quantity per unit area is increased (Nakatsuka – C10, L25-29) so that the uniformity of the deposited film thickness can be improved (Nakatsuka – C10, L3-15).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243), Arami (US Patent 5,958,140) and Adomaitis (US Patent 6,821,910), as applied to claims 1-3, 6-8, 12-14, and 21-22 above, and further in view of Moslehi (US Patent 5,976,261).
The limitations of claims 1-3, 6-8, 12-14, and 21-22 are set forth above.
Regarding claim 9, modified Kawakami does not explicitly teach wherein the plurality of nozzles further comprises: a plurality of third nozzles between the plurality of first nozzles and the plurality of middle nozzles, a plurality of fourth nozzles between the 
For clarity, the Examiner notes the instant claim appears to require eight different nozzle “zones”, wherein modified Kawakami appears to teach a maximum of 6 (see Arami Fig. 2).
However, Moslehi teaches a showerhead with a plurality (10) of independently controlled zones (Moslehi – C5, L18 and Fig. 3A and B).
Modified Kawakami and Moslehi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus with any number of independently controlled nozzle zones, as taught by Moslehi, in order to provide capability for spatially-resolved multi-zone control of the mass transfer deposition uniformity profile (Moslehi – C2, L23-25).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243), Arami (US Patent 5,958,140) and Adomaitis (US Patent 6,821,910), as applied to claims 1-3, 6-8, 12-14, and 21-22 above, and further in view of Belen (US Patent 8,066,895).
The limitations of claims 1-3, 6-8, 12-14, and 21-22 are set forth above.
Regarding claim 10, Kawakami does not teach wherein the plurality of reservoirs is connected to the plurality of nozzles, wherein each reservoir of the plurality of reservoirs is connected to the main splitter, and wherein the plurality of reservoirs comprises: a central reservoir connected to the main splitter and connected to the 
However, Arami teaches wherein the GDP further comprises a plurality of reservoirs (Arami – Fig. 2, gas chambers #37A-C) connected to the plurality of nozzles (Arami – Fig. 2, gas injection holes #48), 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Kawakami with the three reservoirs as taught by Arami in order to individually manage the gas amounts to the corresponding gas pipes (Arami – C4, L53-55) and independently supply processing gas to a plurality of gas chambers to control the amount of gas supplied to various areas of the wafer (Arami – C10, L29-44) to enable high in-plane film uniformity (Arami – C10, L43-44).

Modified Kawakami does not teach a first reservoir connected to the main splitter and connected to the plurality of first nozzles; and a second reservoir connected to the main splitter and connected to the plurality of second nozzles. For clarity, Examiner notes the claim appears to require five individual reservoirs, where modified Kawakami appears to only teach three.

Modified Kawakami and Belen both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus with any number of individual reservoirs as taught by Belen in order to control the flow rate of gas species provided to different areas of the processing volume (Belen – C3, L55-58) and improve deposition uniformity (Belen – C7, L5-7).

Modified Kawakami does not teach wherein the central reservoir is connected to the main splitter, the outer reservoir connected to the main splitter, the middle reservoir connected to the main splitter and the additional splitter, the first reservoir connected to the main splitter, nor the second reservoir connected to the main splitter.
However, Adomaitis teaches a main splitter (see annotated Adomaitis Fig. 5 below, first set of control valves #17) connected to the GDP (Adomaitis – C9, L30 and Fig. 5, showerhead #12) and an additional splitter connected to the GDP (see annotated Adomaitis Fig. 5 below, second set of control valves #17 connected to showerhead #12).

    PNG
    media_image2.png
    338
    793
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).

Kawakami teaches a plurality of central nozzles, a plurality of outer nozzles, a plurality of middle nozzles, a plurality of first nozzles, and a plurality of second nozzles, but does not explicitly teach wherein they are connected to the main splitter, the main splitter, the main splitter and to the additional splitter, the main splitter, and the main splitter, respectively.
However, Kawakami modified by Arami, Belen, and Adomaitis (see above) does teach wherein each segment of the showerhead is individually connected to each of the main and additional splitters via the main and additional pipes (Adomaitis – Fig. 5, C9, L1-16, see as annotated below). As such, the modified Kawakami apparatus teaches the above limitation with the apparatus of Kawakami, the split showerhead of Arami/Belen, and the gas distribution assembly of Adomaitis.

    PNG
    media_image4.png
    157
    453
    media_image4.png
    Greyscale


Regarding claim 11, Kawakami modified by Arami does not teach wherein the central reservoir is further connected to the additional splitter.
However, Adomaitis teaches wherein the central reservoir is further connected to the additional splitter (see annotated Fig. 5 below, all segments of the showerhead are connected to both the main splitter and the additional splitter).

    PNG
    media_image2.png
    338
    793
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).

Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243) in view of Adomaitis (US Patent 6,821,910) and Nakatsuka (US Patent 6,599,367).
Regarding claim 15, Kawakami teaches a gas distribution plate (Kawakami - [0044] and Fig. 1, upper electrode #190) comprising: 
a central reservoir ([0043] and Fig. 1, diffusion space #194) comprising a central main inlet port on an external surface of the central reservoir (Fig. 1, gas inlet port #192),
a plurality of central nozzles (Fig. 1, openings 5-7 of #196, see annotated Kawakami Fig. 1 below for reference numbers) adjacent to a center of the gas distribution plate (Fig. 1, openings 5-7 shown in the center of #196) and connected to the central reservoir (Fig. 1, openings and reservoir are in direct volume communication), the plurality of central nozzles configured to receive a process gas (Fig. 1, from sources #170 or #180);

    PNG
    media_image1.png
    125
    270
    media_image1.png
    Greyscale

a plurality of outer nozzles (Fig. 1, openings 1 and 11 of #196) adjacent an outer perimeter of the gas distribution plate (outermost openings of #190), and 
a plurality of middle nozzles (Fig. 1, openings 3 and 9) between the plurality of central nozzles and the plurality of outer nozzles (3 between outer 1 and central 5, 9 between central 7 and outer 11); 
4 and 8 of #196) between the plurality of central nozzles and the plurality of middle nozzles (4 between middle 3 and central 5, 8 between central 7 and middle 9); and 
a plurality of second nozzles (Fig. 1, nozzles 2 and 10 of #196) between the plurality of middle nozzles and the plurality of outer nozzles (2 between outer 1 and middle 3, 10 between middle 9 and outer 11).

Kawakami does not teach wherein the central reservoir comprises a central additional inlet port on the external surface of the central reservoir, wherein the plurality of central nozzles are configured to receive a process gas from a main splitter through the central main inlet port and configured to receive a deceleration gas for decreasing a plasma density of the process gas from an additional splitter through the central additional inlet port, wherein the plurality of outer nozzles are configured to receive the process gas from the main splitter, wherein the plurality of middle nozzles are configured to receive the process gas from the main splitter and configured to receive an acceleration gas for increasing the plasma density of the process gas from the additional splitter, wherein a plurality of first nozzles are configured to receive the process gas from the main splitter, nor wherein the plurality of second nozzles are configured to receive the process gas from the main splitter.
However, Adomaitis teaches wherein the central reservoir comprises a central additional inlet port on the external surface of the central reservoir (see annotated Adomaitis Fig. 5 below), 

    PNG
    media_image6.png
    191
    334
    media_image6.png
    Greyscale

wherein the plurality of central nozzles are configured to receive a process gas (Adomaitis – C9, L12-20 and Fig. 5, gas storage #21 can contain various process gases) from a main splitter (see annotated Adomaitis Fig. 5 below, first set of control valves #17) through the central main inlet port (as above) and configured to receive a deceleration gas for decreasing a plasma density of the process gas (Adomaitis – C9, L12-13 and Fig. 5, gas storage #21 can contain various types of gases) from an additional splitter (see annotated Adomaitis Fig. 5 below, second set of control valves #17) through the central additional inlet port (as above).

    PNG
    media_image2.png
    338
    793
    media_image2.png
    Greyscale

Modified Kawakami and Adomaitis both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply 

Kawakami teaches a plurality of central nozzles, a plurality of outer nozzles, a plurality of middle nozzles, a plurality of first nozzles, and a plurality of second nozzles, but does not explicitly teach wherein they are connected to the main splitter and the additional splitter, the main splitter, the main splitter and to the additional splitter, the main splitter, and the main splitter, respectively.
However, Kawakami modified by Adomaitis (see above) does teach wherein each segment of the showerhead is individually connected to each of the main and additional splitters via the main and additional pipes (Adomaitis – Fig. 5, C9, L1-16, see as annotated below). As such, the modified Kawakami apparatus teaches the above limitation with the apparatus of Kawakami, and the gas distribution assembly of Adomaitis.

    PNG
    media_image4.png
    157
    453
    media_image4.png
    Greyscale


Modified Kawakami does not teach wherein a diameter of each nozzle of the plurality of middle nozzles is greater than a diameter of each nozzle of the plurality of 
However, Nakatsuka teaches wherein the diameters of the openings of middle nozzles of a showerhead are greater than diameters of the openings of the outer and inner nozzles of a showerhead (Nakatsuka – C5, L61-C6, L1 and Fig. 3, nozzles #80A have a greater diameter than those of #80).
Modified Kawakami and Nakatsuka both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the diameters of the “middle nozzle” openings as taught by modified Kawakami to be larger, as taught by Nakatsuka, since Nakatsuka teaches the diameter and position of each of the large-diameter nozzles influence the uniformity of the thickness of a deposited film (Nakatsuka – C6, L1-4).

To clarify the record, the claim limitation “configured to receive a process gas from a main splitter and configured to receive a deceleration gas for decreasing a plasma density of the process gas from an additional splitter”, “configured to receive the process gas from the main splitter”, “configured to receive the process gas from the main splitter and configured to receive an acceleration gas for increasing the plasma density of the process gas from the additional splitter”, “configured to receive the process gas from the main splitter”, “ configured to receive the process gas from the main splitter”, and “configured to receive the process gas from the main splitter” are merely intended uses and are given weight to the extent that the prior art is capable of 
The modified Kawakami apparatus would be capable of performing the intended uses as specifically set forth above, and would be capable of utilizing a variety of process gases (Kawakami – [0039], Adomaitis – C9, L16-21) that could include acceleration/deceleration gases that could influence the plasma density created in the apparatus.

Additionally, the claim as written recites a “main splitter” and an “additional splitter” as part of an intended use limitation, where the two splitters have not been positively recited as structural elements limiting the claim. Nevertheless, in the interest of compact and expedited prosecution, the Examiner has supplied the Adomaitis reference to teach the two splitters structurally.

Regarding claim 18, Kawakami modified by Adomaitis does not teach wherein a number of first sub-nozzle openings included in each middle nozzle of the plurality of middle nozzles is greater than a number of second sub-nozzle openings included in each central nozzle of the plurality of central nozzles, each first nozzle of the plurality of first nozzles, each second nozzle of the plurality of second nozzles, and each outer nozzle of the plurality of outer nozzles.


    PNG
    media_image7.png
    414
    380
    media_image7.png
    Greyscale

Modified Kawakami and Nakatsuka both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the density of the “middle nozzle” openings as 

Regarding claim 19, Kawakami modified by Adomaitis does not teach wherein each middle nozzle of the plurality of middle nozzles comprises three sub-nozzle openings; and each central nozzle of the plurality of central nozzles, each first nozzle of the plurality of first nozzles, each second nozzle of the plurality of second nozzles, and each outer nozzle of the plurality of outer nozzles comprises one sub-nozzle opening.
However, Nakatsuka teaches wherein each middle nozzle of the plurality of middle nozzles comprises three sub-nozzle openings (Nakatsuka – C10, L25-29 and Fig. 10; as annotated below, the plurality of middle nozzles is shown as the large oval ring, each middle nozzle is shown as the small oval, and the sub-nozzle openings are 3 per nozzle for each middle nozzle) and each central nozzle of the plurality of central nozzles, each first nozzle of the plurality of first nozzles, each second nozzle of the plurality of second nozzles, and each outer nozzle of the plurality of outer nozzles comprises one sub-nozzle opening (as in annotated Nakatsuka Fig. 10 as shown below, each other nozzle appears to be a single nozzle, not a set of three nozzles, as in any other oval-shaped region inward or outward of the middle nozzles, as shown below).

    PNG
    media_image7.png
    414
    380
    media_image7.png
    Greyscale

As above, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the density of the “middle nozzle” openings as taught by modified Kawakami to be larger, as taught by Nakatsuka, in order to increase the gas injection quantity per unit area is increased (Nakatsuka – C10, L25-29) so that the uniformity of the deposited film thickness can be improved (Nakatsuka – C10, L3-15).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243), Adomaitis (US Patent 6,821,910), and Nakatsuka (US Patent 6,599,367), as applied to claims 15 and 18-19 above, and further in view of Nagakubo (US Patent 8,858,712) and Moslehi (US Patent 5,976,261).
The limitations of claims 15 and 18-19 are set forth above.
Regarding claim 16, modified Kawakami does not teach wherein the plurality of central nozzles, the plurality of first nozzles, the plurality of second nozzles, and the 
However, Nagakubo teaches wherein each nozzle (Nagakubo – C5, L30-31 and Figs. 2-4, gas hole #185) can comprise a plurality of sub-nozzles (C5, L28-30 and Figs. 2-4, discharge holes #184).
Modified Kawakami and Nagakubo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus with the gas sub-nozzles as taught by Nagakubo in order to prevent electrons or ions in the plasma from reaching interior surfaces/components of the showerhead, which suppresses the occurrence of abnormal electric discharge (Nagakubo – C5, L39-43).

Modified Kawakami does not teach wherein a diameter of the second sub-nozzles are greater than a diameter of the first sub-nozzles.
While Moslehi does not explicitly teach wherein a diameter of the second sub-nozzles are greater than a diameter of the first sub-nozzles, Moslehi teaches that the nozzle diameter is a result effective variable. Specifically, that the diameter of the injection holes can be varied to optimize flow control and uniformity (Moslehi – C5, L34-36).
Modified Kawakami and Moslehi both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the 

Regarding claim 17, modified Kawakami does not explicitly teach wherein a ratio of the diameter of the second sub-nozzles to the diameter of the first sub-nozzles is about 5:3.
While Moslehi does not explicitly teach wherein a ratio of the diameter of the second sub-nozzles to the diameter of the first sub-nozzles is about 5:3, Moslehi does teach that the nozzle diameter is a result effective variable. Specifically, that the diameter of the injection holes can be varied to optimize flow control and uniformity (Moslehi – C5, L34-36).
Modified Kawakami and Moslehi both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the sub-nozzle diameter (and thus, the ratio of the two sub-nozzles) of modified Kawakami through routine experimentation in order to optimize flow control and uniformity (Moslehi – C5, L34-36). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243), Adomaitis (US Patent 6,821,910), and Nakatsuka (US Patent 6,599,367), as applied to claims 15 and 18-19 above, and further in view of Moslehi (US Patent 5,976,261).
The limitations of claims 15 and 18-19 are set forth above.
Regarding claim 20, Kawakami does not teach the limitations of the claim.
However, Adomaitis teaches a main splitter (see annotated Adomaitis Fig. 5 below, first set of control valves #17) connected to the GDP (Adomaitis – C9, L30 and Fig. 5, showerhead #12) and an additional splitter connected to the GDP (see annotated Adomaitis Fig. 5 below, second set of control valves #17 connected to showerhead #12) 

    PNG
    media_image2.png
    338
    793
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).


However, Moslehi teaches a plurality (10) of independent zones with nozzles for a showerhead (Moslehi – C5, L18 and Fig. 3A and B).
Modified Kawakami and Moslehi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus with any number of independently controlled nozzle zones, as taught by Moslehi, in order to provide capability for spatially-resolved multi-zone control of the mass transfer deposition uniformity profile (Moslehi – C2, L23-25).

Response to Arguments
Regarding claims 1-14, 21, and 22, the Examiner agrees with the Applicant (as was discussed in the interview 25-Mar-2021) that the claims, as amended, are not taught with the previous combination of Kawakami and Arami. As such, the Examiner has supplied the Adomaitis reference in combination with Kawakami and Arami
Regarding claims 15-20, the Examiner agrees with the Applicant (as was discussed in the interview 25-Mar-2021) that the claims, as amended, are not taught with the previous combination of Kawakami, Arami, and Nakatsuka. As such, the Examiner has supplied the Adomaitis reference in combination with Kawakami and Nakatsuka to teach the limitations of claim 15 (and claims dependent thereon). As such, Applicant’s arguments with respect to the main and additional inlet ports have been considered, but are moot in light of the new rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KURT SWEELY/Examiner, Art Unit 1718       

/Benjamin Kendall/Primary Examiner, Art Unit 1718